NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


ARTIS PYE,                         )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-4185
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pasco County; Linda H. Babb, Judge.

Artis Pye, pro se.




PER CURIAM.

              Affirmed.




NORTHCUTT, MORRIS, and SALARIO, JJ., Concur.